Citation Nr: 1541732	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, and September 1971 to September 1976, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested in service and the probative evidence fails to link it to service.  

2.  The Veteran's tinnitus was not manifested in service and the probative evidence fails to link it to service.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  Service connection for tinnitus is not warranted.  §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of a February 2009 letter that was sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  At the June 2015 video conference hearing, the Veteran indicated that he received private medical post-service treatment for his hearing loss and tinnitus, but that such records were not available.  Accordingly, there is no need for the Board to remand these issues for such development.  The RO arranged for a VA examination for the disabilities on appeal in March 2009, and an addendum opinion in October 2011.  A review of the examination report and addendum opinion shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute medical evidence adequate for deciding the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) may be considered satisfied.    


B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis relating to hearing loss.  His Report of Medical History prepared in April 1969, when separating from his first period of service, revealed the Veteran specifically noted he never had hearing loss.  He denied ever having hearing loss on the August 1971 Report of Medical History prepared when he re-enlisted in 1971, and his re-enlistment examination report in August 1971, revealed puretone thresholds in decibels all below 20 at the measured level of Hertz, (500, 1000, 2000, 3000, 4000).  On the June 1976 separation report of medical examination, the Veteran's ears were normal on clinical evaluation.  Puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
0
LEFT
5
5
0
N/A
15

Post-service private treatment records show evidence of bilateral hearing loss as early as November 2006.  See Dr. Y. Morissette audiogram.  

The instant claim for service connection was received in January 2009.  

In March 2009 correspondence, the Veteran reported that his hearing problem became evident after returning from Vietnam, but that he never tried to seek treatment.  He indicated that his hearing loss has steadily gotten worse.  

On March 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT
15
15
35
65
80
LEFT
15
15
30
60
75

Maryland CNC word list recognition scores were 96 percent in each ear.  The diagnosis was mild to severe sensorineural hearing loss for both ears.  The Veteran related that he was not sure when his hearing loss began but that he felt like it was because of the loud noises he was around in Vietnam.  The Veteran indicated that he has been employed as a machinist since service, but that he had hearing protection.  He denied any other occupational or recreational noise exposure, but acknowledged having post service trouble with ear infections and had tubes placed in both ears in 2008.  Noting the absence of hearing loss at enlistment and service discharge, the examiner concluded it was unlikely current hearing loss was related to military noise exposure.  In this report and in the 2011 addendum, the examiner expressed the view that the Veteran's tinnitus was related to his hearing loss, and unrelated to noise exposure in Vietnam because the Veteran reported its onset after his Vietnam service.  While not explicitly stated, the logic of the examiner's reasoning is that any tinnitus or hearing loss due to in-service noise would have manifested contemporaneous with that noise exposure.  Since that is not what occurred in this case, the nexus of the claimed disabilities to service is not present.  

At the June 2015 video conference hearing, the Veteran testified that he was exposed to machine guns in Vietnam from a close proximity.  He indicated he worked as a machinist after service, but that he had hearing protection.  He testified that his post-service treatment provider opined that his hearing loss was from long-time noises.  

Although it may be acknowledged the Veteran was exposed to loud noises during service, and he now has a hearing disability, the evidence is against the conclusion there is a nexus between service and his hearing loss.  

As set out above, the Veteran's service treatment records, including his January 1976 service separation examination report, do not show a hearing loss disability, and the Veteran denied having hearing loss on a number of occasions during service.  In addition, there is no evidence that sensorineural hearing loss was manifested in the first year following the Veteran's separation from active service, let alone manifested to a compensable degree.  This weighs against the service connection claim, including on a presumptive basis (for sensorineural hearing loss under 38 U.S.C.A. §§ 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309, as an organic disease of the nervous system).  

To the extent the Veteran expresses self-serving allegations that his hearing loss became manifest in service or within the year following service and has persisted since, such allegations are unsupported by, and are inconsistent with, the factual evidence of record (including the normal hearing by audiometry on service separation and the Veteran's in-service representations on the matter).  Thus, the Board does not find the history as he now reports it to be credible.  See Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  The Board also notes that the Veteran's statements as to the onset of his hearing loss have been imprecise, either being evident after returning home from Vietnam, or being unsure when the hearing loss started.   Cf. March 2009 Veteran correspondence; March 2009 VA examination report.  Thus, the Board finds the Veteran's allegations of experiencing hearing loss during service and/or shortly following service and thereafter, made more than 30 years after service, are simply not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran, are factors that the Board can consider and weigh against a veteran's lay evidence).  

Under these circumstances, what is required to establish service connection for the Veteran's hearing loss disability is competent evidence that such disability is causally related to his conceded exposure to noise trauma in service.  While the Veteran contends that his hearing loss is related to noise exposure during his active service, the Board finds the most probative evidence is against such contention.  Specifically, after considering the medical evidence and review of the Veteran's claims file, and the Veteran's report that he was unsure when his hearing loss began, the VA examiner in March 2009 concluded the Veteran's hearing loss was less likely related to his military noise exposure, noting that the Veteran had normal hearing thresholds on his separation audiogram.  

The March 2009 VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record.  There is no competent opinion to the contrary.  

The Veteran's own opinion that his hearing loss is related to noise trauma in service is not competent evidence.  Whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  There is no indication that the Veteran has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competency to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran's own opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Here, the Board finds the opinion of the March 2009 VA examiner to be of significantly greater probative value than the Veteran's lay assertion in this matter.  Likewise, while the Veteran is competent to testify that his private medical physician told him that his hearing loss was due to long-time noises, such opinion is not of record.  Furthermore, there is no evidence that the private medical physician considered the Veteran's particular in-service and post-service factual background regarding noise exposure.  Hence, such statement by the Veteran as to what his private medical physician told him is entitled to no probative value.  

In this case, the most probative evidence is against a finding that the Veteran's hearing loss is related to service, to included conceded in-service acoustic trauma during active service.  Accordingly, the claim for service connection for bilateral hearing loss is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Tinnitus

The Veteran contends that he has tinnitus that is related to service.  

As to this issue, despite the Veteran's exposure to hazardous noise in service, the Board does not find the Veteran's accounts of in-service ringing in his ears (i.e., tinnitus), to include onset and recurrence since separation, to be credible.  

In March 2009 correspondence, the Veteran reported that the ringing in his ears became evident after returning from Vietnam, but that he never tried to seek treatment.  He also reported that he experiences a loud ringing in his ears.  

On March 2009 VA audiological evaluation, the Veteran indicated that he has been employed as a machinist since service, but that he had hearing protection.  He denied any other occupational or recreational noise exposure, and related that the onset of his tinnitus was after his return from Vietnam.  As previously indicated, a VA examiner expressed the view that the Veteran's tinnitus was related to his hearing loss, and unrelated to noise exposure in Vietnam because the Veteran reported its onset after his Vietnam service.  Again, the logic of the examiner's reasoning is that any tinnitus or hearing loss due to in-service noise would have manifested contemporaneous with that noise exposure.  Since that is not what occurred in this case, the nexus of the claimed disabilities to service is not present.  

At the June 2015 video conference hearing, the Veteran testified that he was exposed to machine guns in Vietnam from a close proximity.  He further testified that he noticed ringing in his ears during service, and that it would last for a few hours, and it has gradually worsened.  He indicated he worked as a machinist after service, but that he had hearing protection.  

As noted above, while in-service noise exposure occurred, and it is not in dispute that the Veteran now has tinnitus, as such is capable of being personally observed, the evidence is against there being a nexus between service and the tinnitus.  

The Veteran's service treatment records, including his June 1976 service separation examination report, do not show complaints of a hearing problem or ear trouble.  In addition, there is no documentary evidence that tinnitus was manifested in the first year following the Veteran's separation from active service.  

The Veteran now contends that his tinnitus became manifest in service or within the year following service and has persisted since.  Such allegations are self-serving, unsupported by other evidence and inconsistent with other statements he made.  Cf. March 2009 Veteran correspondence; March 2009 VA examination report.  As set forth above in regard to the hearing loss claim, the Veteran has shown he is not a reliable historian.  Thus, the Board finds the Veteran's allegations of experiencing tinnitus during service and/or shortly following service and thereafter, and made more than 30 years after service, are simply not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran, are factors that the Board can consider and weigh against a veteran's lay evidence).  

Under these circumstances, what is required to establish service connection for the Veteran's tinnitus is competent and credible evidence that such disability is causally related to his conceded exposure to noise trauma in service.  The only medical opinion addressing the question of a nexus to service is adverse to the claim (the 2009 VA examiner).  This person had access to all the available relevant information, expressed her conclusion in clear terms, and supported it with a cogent rationale.  

While the Veteran contends that his tinnitus is related to service, apart from his reported history, which the Board does not consider reliable, no evidence supports a nexus to service.  Accordingly, the claim for service connection for tinnitus is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


